DETAILED ACTION
The amendment filed on May 9, 2022 has been entered. Claims 1 and 11 have been amended and claims 4 and 10 have been cancelled. Claims 1, 5-9 and 11 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven B. Chang on May 18, 2022.
 
Claim 9 has been amended as follows: 

Claim 9. The electric clutch actuator according to Claim 1, wherein the stator is one of a 12V stator and a 24V stator which have identical external dimensions.

Allowable Subject Matter
Claims 1, 5-9 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious an electric clutch actuator including the specified stator receptacle and sensor arranged together with the remainder of the recited structure in the manner set forth in independent claim 1, in particular wherein “the stator receptacle has a bottom wherein a mounting opening is provided which is configured concentrically with the stator receptacle, and a sensor which measures a rotation of a shaft of the electric motor is disposed in a region of the mounting opening, the sensor being arranged on a circuit board fixedly connected to a holder.”
Claims 5-9 and 11 depend from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656